Citation Nr: 1523789	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-22 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 19, 2003 rating decision that assigned an effective of July 12, 1999, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:  Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973, and was discharged under honorable conditions.  His military records reflect that he served in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In the February 19, 2003 rating decision, the RO failed to apply 38 C.F.R. § 3.156(c) (2002) when it assigned an effective date of July 12, 1999 for the award of service connection for PTSD.  


CONCLUSION OF LAW

The February 19, 2003 rating decision wherein the RO granted service connection for PTSD and assigned an effective date of July 12, 1999 contained CUE.  38 U.S.C.A. § 5109A(a) (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended. 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors 'are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.

There is a three-part test to determine whether a prior decision was based on CUE:  (1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,'  (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and  (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Veteran first filed a claim for service connection for PTSD on April 29, 1983, and the Board denied service connection for this psychiatric disability on the merits in June 1985.  In November 1989 and April 1994, the RO denied reopening the claim for service connection for PTSD.  

Thereafter, the Veteran submitted a claim to reopen that was received at the RO on July 12, 1999.  Subsequently, in a February 2003 rating decision, the RO granted service connection for PTSD, effective July 12, 1999.  The Veteran was notified of this decision and of his appellate rights by letter dated February 27, 2003.  He did not appeal.  Therefore, the February 2003 rating decision became final.  See 38 U.S.C.A. § 7105.

The Board issued a decision dated September 12, 2008 dismissing the Veteran's October 2004 claim for an effective date prior to July 12, 1999  for the award of service connection for PTSD, based upon the Court's holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) regarding free-standing claims for earlier effective dates, which determined that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  

The Veteran now claims that the February 19, 2003 rating decision that assigned an effective of July 12, 1999, for the grant of service connection for PTSD contains clear and unmistakable error.  For the following reasons, the Board agrees. 

The Veteran asserts that the February 2003 RO decision awarded service connection for PTSD on the basis of clinical evidence of his current PTSD diagnosis, in addition to his service department unit history records which were obtained and associated with the claims file in March 2001 and verified the in-service combat stressor linked to his PTSD diagnosis.  He claims clear and unmistakable error with the February 2003 decision on the basis that the statutory or regulatory provisions extant at the time were incorrectly applied (see Damrel v. Brown, 6 Vet. App. 242 (1994)).  Specifically, he contends that the provisions of 38 C.F.R. § 3.156(c) (2002) allowed for VA to regard the service department unit history records confirming his PTSD stressor, which existed well before the time of his original claim for VA compensation for PTSD, as being relevant official service department records that were constructively part of the evidence even though not physically associated with the claims file until March 2001.  As such, he maintains that under 38 C.F.R. § 3.156(c) (2002), VA was obligated upon receipt of the service department unit history records to reconsider the former prior final decisions addressing the merits of his PTSD claim and to allow the claim, effective as early as from the date of his original claim.

At the time of the February 2003 rating decision, 38 C.F.R. § 3.156(c) provided the following:  

Where the new and material evidence consists of a supplemental record from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction. This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs. Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such. The retroactive evaluation of disability resulting from disease or injury subsequently service-connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, if retroactive evaluation will be assigned accordingly except as may be affecting by the filing date of the original claim.

Since the Veterans claim to reopen, 38 C.F.R. § 3.156(c) has been amended, but the court has clarified that "under either pre-amendment or amended section 3.156(c), a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."  Mayhue v. Shinseki, 24 Vet.App. 273, 279 (2011); Vigil v. Peake, 22 Vet.App. 63, 65 (2008).

As to PTSD, applicable VA law in February 2003 provided that service connection for PTSD required: (1) medical evidence establishing a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002). 

The Board finds that the RO committed CUE in its February 2003 rating decision when it failed to address the correct laws for effective dates based on the receipt of additional service department records.  See 38 C.F.R. § 3.156(c) and 38 C.F.R. § 3.400(q)(2). 

In the February 2003 rating decision, the RO reopened and granted the Veteran's claim for service connection for PTSD.  The RO determined that newly associated service department records (which consisted of unit records) obtained in March 2001 confirmed his combat status and supported his reported stressors of experiencing combat action in service.  A VA examination report also showed that the Veteran had PTSD as a result of his claimed stressors.  Hence, the requirement of 38 C.F.R. § 3.304(f) had been satisfied, and service connection for PTSD was warranted.

Since the award of service connection for PTSD in the February 2003 rating decision was based upon receipt of new evidence consisting of official service department records, the provisions of 38 C.F.R. § 3.156(c) and 38 C.F.R. § 3.400(q)(2) (2002) were for application and should have been considered by the 

RO when it assigned the effective date for PTSD.  The RO assigned the effective date based on the July 12, 1999, claim to reopen.  However, the former final decisions should have been reconsidered.  That is, the prior decisions denying service connection for PTSD were not final as they did not include a review of the Veteran's relevant service department records, in particular, the service department records secured in March 2001, which confirmed his in-service PTSD stressors.  Under 38 C.F.R. § 3.156(c), these records were a basis for reconsideration of the PTSD claim and a basis for the granting of an earlier effective date.  In other words, new and material evidence was not necessary to reopen the claim; rather, the claim should simply have been reviewed on a de novo basis.  See 38 C.F.R. § 3.156(c) (2002); 38 C.F.R. § 3.400(q)(2) (2002); Vigil, 22 Vet. App. at 66-67. 

Therefore, the regulatory provisions of 38 C.F.R. § 3.156(c) were not applied by the RO in February 2003.  In addition, the RO's non application of 38 C.F.R. § 3.156(c) was outcome determinative as the decision as to the effective date assigned would have been manifestly different if the law was correctly applied.  Fugo, 6 Vet. App. 43-44.  That is, the outcome of the Veteran receiving an effective date earlier than July 12, 1999, would have been undebatable at that time.  Therefore, the error committed by the RO in failing to address the provisions of 38 C.F.R. § 3.156(c) was clear and unmistakable.  Fugo, 6 Vet. App. 43 -44. 

As noted above, 38 C.F.R. § 3.156(c), together with section 3.400(q)(2) (2002), provided that the effective date of an award of service connection based on service department records, was the later of the date entitlement arose or the date of receipt of the earlier claim.  The additional unit records submitted in 2001 fall into the exception created by 38 C.F.R. § 3.156(c) and the Veteran's April 1983 claim was therefore considered pending.  See 38 C.F.R. § 3.156(c); Vigil, 22 Vet. App. at 66-67.   As such, the proper effective date for the award of service connection for 

PTSD is April 29, 1983, the date of claim.  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2) (2002).


ORDER

As the Board has found clear and unmistakable error in the February 19, 2003 rating decision pertaining to the effective date assigned for service connection for PTSD, an earlier effective date of April 29, 1983, for the award of service connection for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


